Name: Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity;  international trade;  European construction
 Date Published: nan

 Avis juridique important|32000R2475Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia Official Journal L 286 , 11/11/2000 P. 0015 - 0020Council Regulation (EC) No 2475/2000of 7 November 2000establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with SloveniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part(1), provides for certain concessions for certain agricultural products originating in Slovenia.(2) In accordance with the directives adopted by the Council on 30 March 1999, the Commission and Slovenia concluded on 22 May 2000 negotiations on an Additional Protocol to the Europe Agreement.(3) The Additional Protocol, which provides for additional agricultural concessions, will be based on Article 21(5) of the Europe Agreement, establishing that the Community and Slovenia are to examine in the Association Council, product by product and on an orderly and reciprocal basis, the possibility of granting each other further concessions.(4) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of an Additional Protocol to the Europe Agreement with Slovenia.(5) It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement with Slovenia.(6) Slovenia will take all useful legislative provisions, on an autonomous and transitional basis, in order to enable a rapid and simultaneous implementation of the adaptation of the agricultural concessions of Slovenia provided for in the Europe Agreement.(7) The measures necessary for the implementation of this Regulation should be in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2).(8) Commission Regulation (EC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations,HAS ADOPTED THIS REGULATION:Article 11. The arrangements for import into the Community applicable to certain agricultural products originating in Slovenia as set out in Annex A(a) and A(b) to this Regulation shall replace those set out in Annex VI to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Slovenia, of the other part.2. On the entry into force of the Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex A(a) and A(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 3(2).Article 21. Tariff quotas with an order number below 09.4000 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods which have been released for free circulation in the Community from 1 January 2000 until 30 June 2000 with the benefit of a preferential duty rate provided for in Annex VI of the Europe Agreement, in the framework of the tariff quotas with order numbers 09.1532, 09.1533, 09.1534, 09.1535, 09.1537, 09.1541, 09.1542, 09.1543, 09.1544, 09.4082, 09.4083, 09.4084, 09.4086, 09.4087, 09.4088, 09.4089 and 09.4090 shall be fully taken into account for charging against the tariff quotas with the same order numbers provided for in Annex A(b) to this Regulation.Article 31. The Commission shall be assisted by the committee instituted by Article 23 of Council Regulation (EC) No 1766/92 of 30 June 1992 on the common organisation of the market of cereals(4) or, where appropriate, the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, the procedure laid down in Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Community.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 November 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 51, 26.2.1999, p. 3.(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1662/1999 (OJ L 197, 29.7.1999, p. 25).(4) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).ANNEX A(a)Custom duties on imports applicable in the Community to products originating in Slovenia and listed below shall be abolishedCN code(1)0101 20 100104 20 100106 00 100106 00 200205 00 110205 00 190205 00 900206 80 910206 90 910207 13 910207 14 910207 26 910207 27 910207 35 910207 36 890208 10 110208 10 190208 20 000208 90 100208 90 500208 90 600208 90 800210 90 100210 90 790407 00 900410 00 000601 10 100601 10 200601 10 300601 10 400601 10 900601 20 300601 20 900602 10 900602 20 900602 30 000602 40 100602 40 900602 90 100602 90 300602 90 450602 90 510602 90 590602 90 700602 90 910602 90 990603 10 800603 90 000604 10 900604 91 210604 91 290604 91 410604 91 490604 91 900604 99 900701 10 000703 10 110709 51 300709 51 500709 51 900709 90 400711 30 000712 30 000713 50 000713 90 100713 90 900714 20 100714 20 900714 90 900802 11 900802 12 900802 21 000802 22 000802 31 000802 32 000802 40 000802 50 000802 90 500802 90 600802 90 850804 20 100804 20 900806 20 110806 20 120806 20 910806 20 980807 11 000807 19 000808 20 900810 40 300810 40 500810 40 900810 50 000810 90 850811 90 700811 90 850812 10 000812 90 400812 90 600812 90 700812 90 950813 10 000813 30 000813 40 100813 40 950813 50 150813 50 190813 50 390813 50 910813 50 990814 00 000901 12 000902 10 000904 12 000904 20 100904 20 900905 00 000907 00 000910 20 900910 40 130910 40 190910 40 900910 91 900910 99 991006 10 101007 00 101208 10 001209 19 001209 23 801209 29 501209 29 801209 30 001209 91 101209 91 901209 99 911209 99 991210 10 001210 20 101210 20 901211 90 301212 10 101212 10 991214 90 101302 12 001302 13 001302 19 051502 00 901503 00 191503 00 901504 10 101504 10 991504 20 101504 30 101507 10 101507 10 901507 90 101508 10 901508 90 101508 90 901511 10 901511 90 111511 90 191511 90 911511 90 991512 11 101512 11 911512 11 991512 19 101512 21 101512 21 901512 29 101512 29 901513 11 101513 11 991513 19 191513 19 301513 19 911513 19 991513 21 111513 21 191513 21 301513 21 901513 29 111513 29 191513 29 301513 29 501513 29 911513 29 991514 10 101514 10 901514 90 101515 11 001515 19 101515 19 901515 21 101515 21 901515 29 101515 29 901515 30 901515 50 111515 50 191515 50 911515 50 991515 90 291515 90 391515 90 401515 90 511515 90 591515 90 601515 90 911515 90 991516 20 951516 20 961516 20 981518 00 311518 00 391518 00 911518 00 951518 00 991522 00 912001 90 202005 90 752008 19 112008 19 132008 19 512008 19 592008 92 722302 50 002306 90 192308 90 902309 90 512309 90 932309 90 95(1) As defined in Commission Regulation (EC) No 2204/1999 of 12 October 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 278, 28.10.1999, p. 1).ANNEX AbImports into the Community of the following products originating in Slovenia shall be subject to the concessions set out below(MFN = Most Favoured Nation duty)>TABLE>